      Case 1:19-cv-03047-PGG-KHP Document 40 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       05/15/2020
FELIX CORTIJO,

                                      Plaintiff,                 ORDER SCHEDULING INITIAL
                                                                   CASE MANAGEMENT
                        -against-                                      CONFERENCE

                                                                   19-CV-3047 (PGG) (KHP)
 1711 DAVIDSON AVE HDFC and
 UHAB.ORG,

                                      Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       The case management conference case scheduled for May 20, 2020 is hereby

canceled. The parties shall submit their joint status letter by July 14, 2020, as previously

directed.




                                                               05/15/2020
